Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouviier (20160218240), in view of Wang(8785905).
Regarding claim 1, Bouvier teaches an nanowires LED (par. 88) comprising: 
a titanium-coated silicon substrate (par. 70 and 72 teaches a Si substate having Ti seed layer on top); and 
a plurality of InGaN/GaN nanowires grown on the titanium-coated silicon substrate (par. 75-86 teachs growing InGaN/GaN nanowire atop the Ti seed layer).  
	Bouvier teaches an LED that can having various emittances but fails to teach:
	- orange nanowire light emitting diode
	Wang teaches forming nanowire LEDs wherein the nanowires, formed of indium gallium nitride (InGaN)/gallium nitride (GaN), can be nanowires that emit orange light, allowing for the creation of white light LEDs. It is well known that nanowires can be tuned in order to emit various wavelengths of EM, allowing for the creation of diverse emitters.
	Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
	Regarding claim 2, Bouvier/Wang teaches an orange nanowire LED of claim 1, wherein the substrate is an n-type silicon substrate.  
	Regarding claim 3, Bouvier/Wang teaches an orange nanowire LED of claim 1, wherein the InGaN/GaN nanowires comprise a plurality of InGaN quantum disks (Bouvier: par. 79 teaches the wire having a disk shape) located between GaN barriers (Bouvier: par. 87 teaches quantum confinement in GaN.InGaN stack, the GaN being used as barriers).  


Regarding claim 7, Bouvier/Wang teaches an orange nanowire LED of claim 1, wherein the plurality of InGaN/GaN nanowires have a height of approximately 800 nanometers (par. Bouvier: 67).  

Allowable Subject Matter
Claims 8-18 allowed.

Claim 4, which depends on claim 3, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are objected to based on their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894